In Watson v. Grange Mut. Cas. Co. (1988), 40 Ohio St. 3d 195,196-197, 532 N.E.2d 758, 758-760, the Supreme Court of Ohio declared that "the public policy underlying R.C. 3937.18 is `to protect persons injured in automobile accidents from losses which, because of the tortfeasor's lack of liability coverage, would otherwise go uncompensated.'" In Martin v. Midwestern GroupIns. Co. (1994), 70 Ohio St. 3d 478, 639 N.E.2d 438, paragraph one of the syllabus, the Supreme Court of Ohio held that "[p]ursuant to R.C. 3937.18, uninsured motorist coverage was designed by the General Assembly to protect persons, not vehicles." At paragraph three of the syllabus, the Martin court held that "[a]n automobile liability insurance policy provision which eliminates uninsured motorist coverage for persons insured thereunder who are injured while occupying a motor vehicle owned by an insured, but not specifically listed in the policy, violates R.C. 3937.18 and is therefore invalid." In reaching this conclusion, the Martin court relied on its prior decision in State Farm Auto. Ins. Co. v. Alexander (1992), 62 Ohio St. 3d 397,583 N.E.2d 309, holding that "[a]n automobile insurance policy may not eliminate or reduce uninsured or underinsured motorist coverage, required by R.C. 3937.18, to persons injured in a motor vehicle accident, where the claim or claims of such persons arise from causes of action that are recognized by Ohio tort law." Id. at syllabus.
In this case, the majority has concluded that UM coverage should be denied because even though the driver was a named insured, the car he was driving was not an "insured car" as listed in section (b) of the UM language of the policy. By policy definition, had the car been listed in the policy, its occupant, Shawna, would be an "insured person" for purposes of UM coverage by virtue of being an occupant of an insured car. The only reason Shawna does not qualify for UM coverage under section (b), according to the majority, is because the vehicle is not an "insured vehicle" under this policy limitation. In my view, this is an exclusion of UM coverage based purely on the status of the vehicle and not based upon the tort liability as between the injured party and the insured driver. As such, the exclusion should be held invalid under the express holdings of the Martin, Alexander and Watson decisions. *Page 405 
Accordingly, because I believe the majority has failed to properly follow the syllabus law of the Ohio Supreme Court governing this case, I respectfully dissent. I would reverse the decision of the trial court and remand the cause with instructions to grant summary judgment for the appellant.